SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Plaintiff Ralph Oyague appeals from a judgment of the District Court granting defendants’ motions to dismiss plaintiffs claims under 42 U.S.C. §§ 1983 and 1985(3), the American with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., and the Rehabilitation Act, 29 U.S.C. §§ 701 et seq. Substantially for the reasons provided in the opinion of the District Court, see Oyague v. State of N.Y., No. 98 Civ. 6721, 2000 WL 1231406 (S.D.N.Y. Aug. 31, 2000), we AFFIRM.